POLLOCK, J.
Epitomized Opinion
This was - an action brought by Evans and othe: chiropractors to restrain the State Medical ■ Boari and other officers from prosecuting them for practic ing ehiropractiee without receiving the license o: certificate provided by the Code of this State. A. temporary restraining order was granted, but oi a further hearing the restraining order was strickei out. The petitioners admitted that they had no li cense, and that they were violating the state statu< when hey operated without one. However, they con tended that to arrest them would destroy their busi ness and their property rights and that the defendan should be enjoined until the validity or constitution ality_ of the statute be ascertained. In sustainin. the judgment of the lower cgurt and refusing in, junction, the Court of Appeals held:
1. As the Supreme Court of the state had airead; passed on the constitutionality of the statute question, the _ plaintiffs had no property rights an illegal business or profession and until they' con? plied with the provisions of the Code, their business was illegal.